DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 24 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Amendments to claims 1, 24 and 32 overcome the 102 rejections, but has not place the application in condition for allowance. Applicant argues that the prior art fails to disclose “one or more combiners are formed together as a single indivisible metal element by an additive manufacturing process.” The porting of the claims reciting a single indivisible metal element possess a broadness beyond the limit of science or further, the combined combiners would not have operate as claimed without a combination such that the combiners are implemented together. Such combination would have been obvious to one having ordinary skill in the art at the time the invention was filed, since it has been held formed together) is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326 (CCPA 1973).
In addition, the method of additive manufacturing comprises a myriad of methods making the method claimed also broad enough to encompass the methods claimed in the added prior art. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18, 21 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Pat. 7564421) in view of Parekh et al. (US 20170047661).
Regarding claim 1:
Edwards et al. disclose (in Figs. 1(a), 1(b), 4(a), 4(b), 5 and 8) an antenna array (10), comprising: a plurality of radiating elements (12 – defined as horn antenna elements), and one or more combiners (16 – defined as a waveguide corporate feed), wherein the plurality of radiating elements (12) and the one or more combiners (16) are formed together as a single indivisible metal element (Col. 7, Lines 8-10).
Edwards et al. is silent on that the manufacturing process being an additive manufacturing process.
Parekh et al. disclose manufacturing of beam forming network include one or more waveguide combiner/divider networks connecting divided waveguide ports using an additive manufacturing process (Para. 0068, Lines 11-14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the use of additive manufacturing process as taught by Parekh et al. the fabrication of the antenna device of Edwards et al. for the benefit of reducing the costs and save time on assembling parts as known in metal 3-d printing technologies. 
Regarding claim 2:
Edwards et al. disclose the plurality of radiating elements (12) includes a septum polarizer (40) formed integrally with each one of the plurality of radiating elements (12).
Regarding claim 3:
Edwards et al. disclose (in Figs. 4(a) and 4(b)) the plurality of radiating elements (72) includes one or more impedance steps (78).
Regarding claim 4:
Edwards et al. disclose the plurality of radiating elements (12) include a first waveguide port (18) and a second waveguide port (18).
Regarding claim 5:
Edwards et al. disclose the plurality of radiating elements (12) is connected to the one or more combiners (16) by the first waveguide port (18) and the second waveguide port (18).
Regarding claim 6:
Edwards et al. disclose (in Figs. 4(a) and 4(b)) the plurality of radiating elements (72) provides four radiating elements (See Figs.) which each are connected to the one or more combiners (16) by one of four waveguides (50; Col. 4, Lines 63-67).
Regarding claim 7:
Edwards et al. disclose the combiner (16) combines the four waveguides (50) connected to each of four radiating elements (72) into a single waveguide (70) for the plurality of radiating elements (72).
Regarding claim 8:
Edwards et al. disclose (in Figs. 1a and 2) the combiner (16) includes a U-bend waveguide (on the left and right ends of the signal port 24).
Regarding claim 9:
Edwards et al. disclose (in Figs. 1(a), 1(b), 4(a), 4(b), 5 and 7) the plurality of radiating elements (72 in Figs. 4(a) and 4(b)) each include a first waveguide port (using the feed port, 200 and port 208) supporting LHCP polarization (Col. 5, Lines 64-66).
Regarding claim 10:
Edwards et al. disclose the first waveguide ports (using the combiner, 200, having port 208) of the plurality of radiating elements (72 in Figs. 4(a) and 4(b)) are combined by one of the one or more combiners (200).
Regarding claim 11:
Edwards et al. disclose a second plurality of radiating elements (72 in Figs. 4(a) and 4(b)) include a first waveguide port (using the combiner, 200, having port 208) supporting LHCP polarization (Col. 5, Lines 64-66).
Regarding claim 12:
Edwards et al. disclose the first waveguide ports (using the combiner, 200, having port 208) in the second plurality of radiating elements (72 in Figs. 4(a) and 4(b)) are combined by one or more of the combiners (200).
Regarding claim 13:

Regarding claim 14:
Edwards et al. disclose (in Figs. 1(a), 1(b), 4(a), 4(b), 5 and 7) the plurality of radiating elements (72 in Figs. 4(a) and 4(b)) each include a first waveguide port (using the combiner, 200, having port 208) supporting RHCP polarization (Col. 5, Lines 64-66).
Regarding claim 15:
Edwards et al. disclose the first waveguide ports (using the combiner, 200, having port 208) of the plurality of radiating elements (72 in Figs. 4(a) and 4(b)) are combined by one of the one or more combiners (200).
Regarding claim 16:
Edwards et al. disclose (in Figs. 1(a), 1(b), 4(a), 4(b), 5 and 7) a second plurality of radiating elements (72 in Figs. 4(a) and 4(b)) include a first waveguide port (using the combiner, 200, having port 208) supporting RHCP polarization (Col. 5, Lines 64-66).
Regarding claim 17:
Edwards et al. disclose the first waveguide ports (using the combiner, 200, having port 208) in the second plurality of radiating elements (72 in Figs. 4(a) and 4(b)) are combined by one or more of the combiners (200).
Regarding claim 18:
Edwards et al. disclose (in Figs. 1(a), 1(b), 4(a), 4(b), 3, 5 and 7) one of the one or more combiners (at junctions 92, 94, and 96) combines the combiner (50/200, in Figs. 3 and 7) associated with the first waveguide ports (e.g. 208 in Fig. 7) in the plurality of radiating elements (72 in Figs. 4(a) and 4(b)) and the combiner (50/200, in Figs. 3 and 7) associated with the first waveguide ports (e.g. 208 in Fig. 7) in the second plurality of radiating elements (72).
Regarding claim 21:

Parekh et al. disclose that antenna array is three dimensionally printed (Para. 0068, Lines 10-12).
Accordingly, it would have been an obvious matter of design consideration to three dimensionally printed the antenna system of Edwards et al. as taught by Parekh et al. since the method of making the device is not functionally involved in the manipulative steps of the invention nor does it alter the recited structural elements; therefore, differences if any do not effectively serve to patentably distinguish the claimed invention over the prior art.
Regarding claim 23:
Edwards et al. disclose further comprising one or more repositioning elements (38; Col. 3, Lines 15-18 and Lines 55-56).
Regarding claim 24:
Edwards et al. disclose (in Figs. 1(a), 1(b), 4(a), 4(b), 5 and 8) an antenna array (10), comprising: a plurality of radiating elements (12 – defined as horn antenna elements) assembled together in an array (See Figs.), wherein the plurality of radiating elements (12) is formed together as a single indivisible metal element (Col. 7, Lines 8-10).
Edwards et al. is silent on that the manufacturing process being an additive manufacturing process.
Parekh et al. disclose manufacturing of beam forming network include one or more waveguide combiner/divider networks connecting divided waveguide ports using an additive manufacturing process (Para. 0068, Lines 11-14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the use of additive manufacturing process as taught by Parekh et al. the fabrication of the antenna device of Edwards et al. for the benefit of reducing the costs and save time on assembling parts as known in metal 3-d printing technologies. 
Regarding claim 25:
Edwards et al. disclose the plurality of radiating elements (12) includes a septum polarizer (40) formed integrally with each one of the plurality of radiating elements (12).
Regarding claim 26:

Regarding claim 27:
Edwards et al. disclose the impedance steps (See Fig. 1(a)) are integrated with a septum polarizer (40) disposed in each one of the plurality of radiating elements (12).
Regarding claim 28:
Edwards et al. disclose the impedance steps (See Fig. 1(a)) are integrated into a wall of the radiating element (12).
Regarding claim 29:
Edwards et al. disclose the plurality of radiating elements (12) include a first waveguide port (coupled to a first 56) and a second waveguide port (coupled to a second 56).
Regarding claim 30:
Edwards et al. disclose further comprising a plurality of reduced height waveguides (See Figs.).
Regarding claim 31:
Edwards et al. disclose (in Figs. 1(a) and 1(b)) the plurality of radiating elements (12) are formed together as a single indivisible element by connection to one or more integrated combiners (16; Col. 7, Lines 8-10).
Regarding claim 32:
Edwards et al. disclose (in Figs. 1(a), 1(b), 4(a), 4(b), 5, 8 and 9) an antenna array (10), comprising: a plurality of radiating elements (12 – defined as horn antenna elements); a combiner (16 – defined as a waveguide corporate feed); and a chassis (352) providing one or more mounting holes (354), wherein the plurality of radiating elements (12), the combiner (16), and the chassis (352) are formed as a single indivisible element (Col. 7, Lines 8-10).
Edwards et al. is silent on that the manufacturing process being an additive manufacturing process.
Parekh et al. disclose manufacturing of beam forming network include one or more waveguide combiner/divider networks connecting divided waveguide ports using an additive manufacturing process (Para. 0068, Lines 11-14).
. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Pat. 7564421) in view of Parekh et al. (US 20170047661) as applied to claim 1, and further in view of Dousset et al. (US Pat. 6211813).
Regarding claim 19:
Edwards as modified is silent on that a waveguide monopulse formed together as a single indivisible element with the radiating elements and the combiner.
Dousset et al. disclose (in Fig. 3) a waveguide monopulse (31) formed together as a single indivisible element with the radiating elements (32 and 33) and the combiner (See Fig.; See Abstract; Col. 1, Lines 14-16).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the monopulse waveguide as taught by Dousset et al. for the benefit of the ease of connection and installation as close as possible to the microwave transmission and reception circuit so as to minimize the lengths of the lines where the major losses in the millimeter wave band can soon place limits on the performance characteristics of the system (Col. 1, Lines 28-34).
Regarding claim 20:
Edwards as modified is silent on that the waveguide monopulse provides a waveguide port for receiving or transmitting an electromagnetic wave from or to the antenna array.
Dousset et al. disclose the waveguide monopulse (31) provides a waveguide port for receiving or transmitting an electromagnetic wave (See Abstract; Col. 2, Lines 16-19) from or to the antenna array (32 and 33).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the monopulse waveguide for electromagnetic wave transmission or reception as taught by Dousset et al. into the modified antenna system of Edwards for the benefit of shielding of the .

Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Pat. 7564421) and Parekh et al. (US 20170047661) as applied to claims 1 and 32 respectively in view of Hirata et al. (US 20180219277).
Regarding claim 22:
Edwards as modified do not explicitly disclose further comprising one or more heat sink fins formed together with the antenna array as a single indivisible element.
Hirata et al. disclose (in Figs. 3 and 8) one or more heat sink fins (32) formed together with the antenna array (4) as a single indivisible element (See Figs.).
Accordingly, it would have been obvious to one ordinary skill in the art at the time the invention was filed to implement a heat sink fins as taught by Hirata et al. recognizing heat generation in the antenna array system of Edwards et al. for the benefit of dissipating heat of the radio unit (Para. 0025, Lines 4-5) thereby becoming less prone to affect the antenna characteristic of the antenna unit (Para. 0030, Lines 3-4).
Regarding claim 33:
Edwards et al. disclose essential features of the invention including the plurality of radiating elements, the combiner, and the chassis forming a single indivisible element except that heat sink fins formed on the chassis.
Hirata et al. disclose (in Figs. 3 and 8) heat sink fins (32) formed on the chassis (31; See Figs.).
Accordingly, it would have been obvious to one ordinary skill in the art at the time the invention was filed to implement multiple heat sink fins as taught by Hirata et al. recognizing heat generation in the antenna array system of Edwards et al. for the benefit of dissipating heat of the radio unit (Para. 0025, Lines 4-5) thereby becoming less prone to affect the antenna characteristic of the antenna unit (Para. 0030, Lines 3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAMIDELE A JEGEDE/Examiner, Art Unit 2845